IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Doug McLinko,                         :       CASES CONSOLIDATED
                     Petitioner       :
                                      :
                            v.        :       No. 244 M.D. 2021
                                      :
Commonwealth of Pennsylvania,         :
Department of State; and              :
Veronica Degraffenreid, in her        :
official capacity as Acting Secretary :
of the Commonwealth of Pennsylvania, :
                     Respondents      :

Timothy R. Bonner, P. Michael Jones,      :
David H. Zimmerman, Barry J. Jozwiak,     :
Kathy L. Rapp, David Maloney,             :
Barbara Gleim, Robert Brooks,             :
Aaron J. Bernstine, Timothy F.            :
Twardzik, Dawn W. Keefer,                 :
Dan Moul, Francis X. Ryan, and            :
Donald “Bud” Cook,                        :
                   Petitioners            :
                                          :
                   v.                     :   No. 293 M.D. 2021
                                          :   Argued: November 17, 2021
Veronica Degraffenreid, in her official   :
capacity as Acting Secretary of the       :
Commonwealth of Pennsylvania, and         :
Commonwealth of Pennsylvania,             :
Department of State,                      :
                   Respondents            :

BEFORE:     HONORABLE MARY HANNAH LEAVITT, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge
            HONORABLE ELLEN CEISLER, Judge
OPINION
BY JUDGE LEAVITT1                                                    FILED: January 28, 2022
               In this companion opinion to McLinko v. Commonwealth, __ A.3d __
(Pa. Cmwlth., No. 244 M.D. 2021, filed January 28, 2022), Representative Timothy
R. Bonner and 13 members of the Pennsylvania House of Representatives
(collectively, Petitioners) have filed a petition for review seeking a declaration that
Act 77 of 2019,2 which established that any qualified elector may vote by mail for
any reason, violates the Pennsylvania Constitution and is, therefore, void.
Petitioners also assert that Act 77 violates the United States Constitution. U.S.
CONST. art. I, §§2, 4 and art. II, §1; U.S. CONST. amends. XIV and XVII. Finally,
Petitioners seek an injunction prohibiting the distribution, collection, and counting
of no-excuse mail-in ballots in future state and federal elections.
               Respondents, the Acting Secretary of the Commonwealth, Veronica
Degraffenreid, and the Department of State (collectively, Acting Secretary), have
filed preliminary objections to Petitioners’ challenge to Act 77’s system of no-
excuse mail-in voting.3 The Acting Secretary also raises procedural challenges to
the petition for review, i.e., it was untimely filed, and Petitioners lack standing to
challenge the constitutionality of Act 77. As in McLinko, the parties have filed cross-
applications for summary relief, which are now before the Court for disposition.


1
  This matter was assigned to the panel before January 3, 2022, when President Judge Emerita
Leavitt became a senior judge on the Court. Because the vote of the commissioned judges was
evenly divided on the constitutional analysis in this opinion, the opinion is filed “as circulated”
pursuant to Section 256(b) of the Court’s Internal Operating Procedures, 210 Pa. Code §69.256(b).
2
  Act of October 31, 2019, P.L. 552, No. 77 (Act 77).
3
  The Democratic National Committee and the Pennsylvania Democratic Party (collectively,
Democratic Intervenors), and the Butler County Republican Committee, the York County
Republican Committee, and the Washington County Republican Committee (collectively,
Republican Intervenors) sought intervention in these consolidated matters. The Court granted
them intervention.
                                                2
              On the merits, Petitioners’ claims under the Pennsylvania Constitution
are identical to those raised by McLinko in the companion case. 4 The Court
thoroughly addressed those claims in the McLinko opinion, which we incorporate
here by reference. For all the reasons set forth in McLinko, we hold that Petitioners
are entitled to summary relief on their request for declaratory judgment.5
              Additionally, Petitioners seek to enjoin the Acting Secretary from
enforcing Act 77, which motion for summary relief will be denied as unnecessary.
The declaration has the “force and effect of a final judgment or decree.” 42 Pa. C.S.
§7532.
              We turn next to the Acting Secretary’s procedural objections. As in
McLinko, she contends that Petitioners’ petition for review was untimely filed
because it is barred by the doctrine of laches or, alternatively, because it was filed
after the so-called statute of limitations in Section 13 of Act 77. The Court
considered, and rejected, these arguments in McLinko, and we incorporate that
analysis here. See McLinko, __ A.3d at __- __, slip op. at 40-48. Accordingly, we
hold that Petitioners’ petition for review was timely filed.
              Finally, we consider the Acting Secretary’s challenge to Petitioners’
standing. A party seeking judicial resolution of a controversy must establish a
“substantial, direct, and immediate interest” in the outcome of the litigation to have
standing. Markham v. Wolf, 136 A.3d 134, 140 (Pa. 2016). An interest is
“substantial” if the party’s interest “surpasses the common interest of all citizens
in procuring obedience to the law.” Firearm Owners Against Crime v. City of

4
  The cases have been consolidated because they raise identical issues under the Pennsylvania
Constitution. A separate opinion is filed in each case to address the differences in standing and
requested relief.
5
  In light of our holding that Act 77 violates the Pennsylvania Constitution, we need not address
Petitioners’ claims under the United States Constitution.
                                               3
Harrisburg, 218 A.3d 497, 506 (Pa. Cmwlth. 2019) (quotation omitted). A
“direct” interest requires a causal connection between the matter complained of
and the party’s interest. Id. An “immediate” interest requires a causal connection
that is neither remote nor speculative. Id. The key is that the petitioner must be
“negatively impacted in some real and direct fashion.” Pittsburgh Palisades Park,
LLC v. Commonwealth, 888 A.2d 655, 660 (Pa. 2005).
               Petitioners argue that they meet the above standards either as
candidates for office or as registered voters. As registered voters, Petitioners have
a right to vote on a constitutional amendment prior to the implementation of no-
excuse mail-in voting in Pennsylvania. As past and likely future candidates for
office, Petitioners have been or will be impacted by dilution of votes in every
election in which improper mail-in ballots are counted. As candidates, Petitioners
argue that they will have to adapt their campaign strategies to an unconstitutional
law.
               The Acting Secretary responds that Petitioners’ interest as registered
electors does not confer standing.6 She argues that courts have repeatedly rejected
the “vote dilution” theory of injury advanced by Petitioners and, further, Petitioners
have not explained how mail-in voting injures them as past and future candidates for
office.
               This Court has recognized that voting members of a political party have
a substantial interest in assuring compliance with the Election Code 7 in that party’s
primary election. In re Pasquay, 525 A.2d at 14. Likewise, a political party has

6
  Notably, this Court has observed that “any person who is registered to vote in a particular election
has a substantial interest in obtaining compliance with the election laws by any candidate for whom
that elector may vote in that election.” In re Williams, 625 A.2d 1279, 1281 (Pa. Cmwlth. 1993)
(quoting In re Pasquay, 525 A.2d 13, 14 (Pa. Cmwlth. 1987)).
7
  Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. §§2600-3591.
                                                  4
standing to challenge the nomination of a party candidate who has failed to comply
with election laws. In re Barlip, 428 A.2d 1058 (Pa. Cmwlth. 1981).8 In In re Shuli,
525 A.2d 6, 9 (Pa. Cmwlth. 1987), this Court concluded that a candidate for district
justice had standing to challenge his opponent’s nominating petition because his
status as a candidate for the same office gave him a substantial interest in the action.
See also In re General Election – 1985, 531 A.2d 836, 838 (Pa. Cmwlth. 1987)
(candidate in general election had standing to challenge judicial deferment and
resumption of election because it could have jeopardized the outcome of the election,
a possibility sufficient to show “direct and substantial harm”).9 In sum, a candidate
has an interest beyond the interest of other citizens and voters in election matters.
Because Petitioners have been and will be future candidates, they have a cognizable
interest in the constitutionality of Act 77.
               Nevertheless, the Acting Secretary directs the Court to In re General
Election 2014 (Pa. Cmwlth., No. 2047 C.D. 2014, filed March 11, 2015).10 In that
case, the manager of a rehabilitation center in the City of Philadelphia filed an
emergency application for absentee ballots for five patients who had been admitted
to the facility just before the 2014 General Election. The trial court granted the

8
  In In re Barlip, this Court held that a county Republican Committee had standing to challenge
the nomination of a Republican candidate who failed to comply with election laws. We explained
that “a political party, by statutory definition,[] is an organization representing qualified electors,
[thus] it maintains the same interest as do its members in obtaining compliance with the election
laws so as to effect the purpose of those laws in preventing fraudulent or unfair elections.” In re
Barlip, 428 A.2d at 1060. “Moreover, a political party may suffer a direct and practical harm to
itself from the violation of the election laws by its candidates, for such noncompliance or fraud
will ultimately harm the reputation of party and impair its effectiveness.” Id.
9
  Notably, in Barbieri v. Shapp, 383 A.2d 218, 221 (Pa. 1978), the State Court Administrator had
standing to seek a declaration that four judicial offices be filled by an election, as required by
statute.
10
   Under Section 414(a) of this Court’s Internal Operating Procedures, an unreported opinion may
be cited for its persuasive value. 210 Pa. Code §69.414(a).
                                                  5
emergency application over the objections of attorneys for the Republican State
Committee and the Republican City Committee. Two registered electors (objectors),
who had not participated in the hearing on the emergency application, appealed the
trial court’s order and raised the same objections as the Republican committees,
which were no longer participating. The trial court determined that the objectors
lacked standing.
               On appeal, the objectors argued that the trial court erred, asserting that
as registered electors in the City of Philadelphia, they had “a substantial, immediate
and pecuniary interest that the Election Code be obeyed.” In re General Election
2014, slip op. at 12. The objectors claimed that the disputed absentee ballots affected
the outcome of the General Election in which they had voted.
               In quashing the objectors’ appeal of the trial court’s order, this Court
held, inter alia, that the objectors were not “aggrieved” because they could not
establish a “substantial, direct and immediate” interest. Id., slip op. at 11 (citing
William Penn Parking Garage, Inc. v. City of Pittsburgh, 346 A.2d 269, 286 (Pa.
1975)). In so holding, we relied upon Kauffman v. Osser, 271 A.2d 236 (Pa. 1970),11
where our Pennsylvania Supreme Court rejected a challenge to absentee ballots that
was premised on a speculative theory of vote dilution:
           Basic in appellants’ position is the [a]ssumption that those who
           obtain absentee ballots, by virtue of statutory provisions which
           they deem invalid, will vote for candidates at the November
           election other than those for whom the appellants will vote and
           thus will cause a dilution of appellants’ votes. This assumption,
           unsupported factually, is unwarranted and cannot afford a sound


11
   In Kauffman, registered Democratic electors filed a declaratory judgment action against the
Philadelphia Board of Elections and its chief clerk to challenge a section of the Election Code that
permitted electors and their spouses on vacation to vote by absentee ballot. The objecting electors
argued that they would have their votes diluted by the absentee ballots.
                                                 6
             basis upon which to afford appellants a standing to maintain this
             action.
Kauffman, 271 A.2d at 239-40. We concluded that, as in Kauffman, the objectors’
interest was common to all qualified electors. Further, the objectors offered no
support for their claim that the five absentee ballots they challenged would impact
the outcome of the election.
             In contrast to In re General Election 2014, Petitioners have pleaded an
interest as candidates, as well as electors, and this matter extends far beyond five
absentee ballots. In the 2020 general election, 2.7 million ballots were cast as mail-
in or absentee ballots; more than 1.38 million Pennsylvania electors have requested
to be placed on a permanent mail-in ballot list. Affidavit of Jonathan Marks ¶25.
Given these numbers, it is obvious that no-excuse mail-in voting impacts a
candidate’s campaign strategy. We conclude that Petitioners have standing.
             Even so, this case presents the special circumstances where taxpayer
standing may be invoked to challenge the constitutionality of governmental action.
The Pennsylvania Supreme Court has established that a grant of taxpayer standing
is appropriate where (1) governmental action would otherwise go unchallenged; (2)
those directly affected are beneficially affected; (3) judicial relief is appropriate; (4)
redress through other channels is not appropriate; and (5) no one else is better
positioned to assert the claim. Application of Biester, 409 A.2d 848, 852 (Pa. 1979).
Petitioners meet all five requirements. Because the Acting Secretary has not
challenged the constitutionality of Act 77, it may go unchallenged if Petitioners are
denied standing.
             In Sprague v. Casey, 550 A.2d 184 (Pa. 1988), a taxpayer challenged
the special election to fill one seat on the Supreme Court and one seat on the Superior
Court scheduled for the General Election of November 1988.             The respondents

                                            7
argued that the taxpayer lacked standing because the governmental action he
challenged did not substantially or directly impact him.              The Supreme Court
determined that taxpayer standing under Biester was warranted because the “election
would otherwise go unchallenged because respondents are directly and beneficially
affected” and chose not to initiate legal action. Sprague, 550 A.2d at 187. The Court
explained that “[j]udicial relief is appropriate because the determination of the
constitutionality of the election is a function of the courts … and redress through
other channels is unavailable.” Id. (citation omitted).
              We reject the challenge of the Acting Secretary and the Democratic
Intervenors to Petitioners’ standing to initiate an action to challenge the
constitutionality of Act 77’s system of no-excuse mail-in voting.
                                        Conclusion
              For all of the above reasons, we grant Petitioners’ application for
summary relief, in part, and, in accordance with our analysis in McLinko, declare
Act 77 to violate Article VII, Section 1 of the Pennsylvania Constitution,12 PA.
CONST. art. VII, §1.

                               ____________________________________________
                               MARY HANNAH LEAVITT, President Judge Emerita


Former President Judge Brobson, Judge Covey, and former Judge Crompton did not
participate in the decision in this case.




12
  Given our grant of declaratory relief to Petitioners, we need not address the federal claims.
Additionally, Petitioners’ request for nominal damages, attorneys’ fees and costs is denied.
                                              8
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Doug McLinko,                           :     CASES CONSOLIDATED
                     Petitioner         :
                                        :
                            v.          :     No. 244 M.D. 2021
                                        :
Commonwealth of Pennsylvania,           :
Department of State; and                :
Veronica Degraffenreid, in her          :
official capacity as Acting Secretary   :
of the Commonwealth of Pennsylvania, :
                            Respondents :

Timothy R. Bonner, P. Michael Jones,      :
David H. Zimmerman, Barry J. Jozwiak,     :
Kathy L. Rapp, David Maloney,             :
Barbara Gleim, Robert Brooks,             :
Aaron J. Bernstine, Timothy F.            :
Twardzik, Dawn W. Keefer,                 :
Dan Moul, Francis X. Ryan, and            :
Donald “Bud” Cook,                        :
                         Petitioners      :
                                          :
                   v.                     :   No. 293 M.D. 2021
                                          :
Veronica Degraffenreid, in her official   :
capacity as Acting Secretary of the       :
Commonwealth of Pennsylvania, and         :
Commonwealth of Pennsylvania,             :
Department of State,                      :
                         Respondents      :

                                    ORDER

            AND NOW, this 28th day of January, 2022, it is ORDERED that the
application for summary relief filed by Petitioners Timothy R. Bonner and 13 other
members of the Pennsylvania House of Representatives in the above-captioned
matter is GRANTED, in part. Act 77 is declared unconstitutional and void ab initio.
Petitioners’ request for injunctive relief, nominal damages and reasonable costs and
expenses, including attorneys’ fees, is DENIED.
            The application for summary relief filed by Respondents Veronica
Degraffenreid, in her official capacity as Acting Secretary of the Commonwealth of
Pennsylvania, and the Department of State is DENIED.

                           ____________________________________________
                           MARY HANNAH LEAVITT, President Judge Emerita
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Doug McLinko,                          :
                                       :
                           Petitioner  :
                                       :
                     v.                : No. 244 M.D. 2021
                                       :
Commonwealth of Pennsylvania,          :
Department of State; and               :
Veronica Degraffenreid, in her         :
official capacity as Acting Secretary  :
of the Commonwealth of Pennsylvania, :
                                       :
                           Respondents :


Timothy R. Bonner, P. Michael Jones,    :
David H. Zimmerman, Barry J.            :
Jozwiak, Kathy L. Rapp, David           :
Maloney, Barbara Gleim, Robert          :
Brooks, Aaron J. Bernstine, Timothy F.  :
Twardzik, Dawn W. Keefer, Dan           :
Moul, Francis X. Ryan, and Donald       :
"Bud" Cook,                             :
                                        :
                         Petitioners    :
                                        :
                   v.                   : No. 293 M.D. 2021
                                        : Argued: November 17, 2021
Veronica Degraffenreid, in her official :
capacity as Acting Secretary of the     :
Commonwealth of Pennsylvania, and :
Commonwealth of Pennsylvania,           :
Department of State,                    :
                                        :
                         Respondents :

BEFORE:     HONORABLE MARY HANNAH LEAVITT, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge
            HONORABLE ELLEN CEISLER, Judge
CONCURRING AND DISSENTING OPINION
BY JUDGE WOJCIK             FILED:                   January 28, 2002


             I concur in the Majority’s disposition of the procedural objections in
this matter. I dissent from the Majority’s disposition of the substantive claims
regarding the constitutionality of the Act of October 31, 2019, P.L. 552, No. 77 (Act
77), for the reasons expressed in my Concurring and Dissenting Opinion in the
companion case, McLinko v. Commonwealth, __ A.3d __ (Pa. Cmwlth., No. 244
M.D. 2021, filed January 28, 2022).          I only add that Petitioners’ federal
constitutional claims are without merit as they are based on the purported violation
of the Pennsylvania Constitution, which claims are meritless for the reasons outlined
therein.
             Accordingly, unlike the Majority, I would grant Respondents’
Application for Summary Relief with respect to the substantive claims of the
constitutionality of Act 77, and dismiss Petitioners’ petitions for review with
prejudice.




                                       MICHAEL H. WOJCIK, Judge



Judge Ceisler joins in this Concurring/Dissenting Opinion.




                                      MHW-2